EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lonnie Holder on 28 June 2022.

The application has been amended as follows: 

In the Claims:
Claim 1, line 6, after the word “current” inserted –level--;
Claim 3, line 2, changed the term “control signal” to –current level--;
Claim 5, lines 3-4, changed the term “control signal” to –current level--;
Claim 6, line 2, changed the term “control signal” to –current level--;
Claim 7, line 2, changed the term “control signal” to –current level--;
Claim 7, lines 3-4, changed the term “control signal” to –current level--;
Claim 7, line 5, changed the term “control signal” to –current level--;
Claim 7, lines 6-7, changed the term “control signal” to –current level--.



	As noted in the Interview Summary mailed on 5 July 2022, the term “current level” is consistent with what is disclosed in applicant’s specification (see Figure 7, for example), and the term “current” by itself is sufficiently broad enough to read upon the disclosure of the Yamada reference which controls the speed of the gate by controlling the number of current pulses of identical level (i.e.: same amplitude) supplied to the gate driving motor (drive unit) within a given of time interval, while applicant’s invention controls gate speed by controlling the level (i.e.: amplitude) of current pulses supplied to the gate motor within a given time interval. Therefore, the term “current” in claim 1 was changed to “current level” as agreed upon in the interview. The term “control signal” in the dependent claims was changed to “current level” so that the language of the dependent claims was consistent with the change made to the language of claim 1.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the last paragraph of claim 1 was amended to state that the control unit was configured to change the current level (i.e: amplitude) to the drive unit within a given time interval would distinguish over the art of record that changes the number of current pulses within a given time interval to control gate speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856